18-13098-mg           Doc 217         Filed 09/29/20 Entered 09/29/20 17:26:34       Main Document
                                                   Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In Re:                                                                  Chapter 11
                                                                        Case No. 18-13098 (MG)
LEE ALEXANDER BRESSLER,

                             Debtor.
--------------------------------------------------------------x

  TRUSTEE’S RESPONSE TO MOTION FOR RELIEF FROM STAY BY CREDITORS
  CARBON INVESTMENT PARTNERS, LLC’S AND CARBON MASTER FUND, L.P.
         Gregory Messer, solely in his capacity as the Chapter 7 Trustee (the “Trustee”) of the estate

of Lee Alexander Bressler (the “Debtor”), by and through his attorneys, LaMonica Herbst &

Maniscalco, LLP, as and for his response to the Motion for Relief from the Automatic Stay (the

“Motion”), filed by Creditors Carbon Investment Partners, LLC and Carbon Master Fund, L.P.

(“Carbon”) [Dkt. Nos. 211-212], states as follows:

         1.        Following receipt of the Motion, the Trustee, by his counsel, conferred with counsel

for Carbon concerning the relief sought in the Motion and the intersection of Carbon’s efforts to

enforce the nondischargeable judgment entered against the Debtor with the Trustee’s duties to

administer this estate, mindful of Carbon’s position as the primary creditor of this estate.

         2.        The Trustee does not object to Carbon being granted relief from stay provided that

the Order of the Court granting the Motion state, in sum and substances, as follows:

                   Notwithstanding anything contained herein to the contrary, Carbon
                   may enforce its judgment, however, any recovery whether it be
                   monetary or non-monetary (the “Recovery”) that Carbon may recover
                   and collect in the enforcement of its judgment. Monetary Recovery
                   shall be held by Braun Hagey & Borden LLP in a segregated account
                   (the “Account”) pending a determination by the Court or an agreement
                   between the Trustee and Carbon as to whether such Recovery is
                   property of the estate under Section 541 of the Bankruptcy Code (the
                   “Estate Property”) or property exempt from administration by the
                   Trustee. Non-monetary Recovery shall be liquidated by Carbon, in
                   consultation with the Trustee concerning the best and most expedient
                   means of reduced the Non-monetary Recovery to cash and the
18-13098-mg      Doc 217     Filed 09/29/20 Entered 09/29/20 17:26:34                Main Document
                                          Pg 2 of 2



              proceeds placed within the Accounting pending agreement between
              the Trustee and Carbon or the Court’s determination as to whether the
              property is estate or non-estate property. Any Recovery that is agreed
              to be or determined by the Court to be Estate Property shall be turned
              over to the Trustee by Braun Hagey & Borden LLP within 5 business
              days after such agreement or Court determination. To the extent that
              Carbon’s efforts to enforce its judgment require it to resolve or
              compromise any lien, claim or encumbrance existing or asserted to
              exist in an to any asset that might be the subject of its efforts to collect
              the judgment, Carbon shall confer with the Trustee concerning any
              proposed resolution or compromise of any such lien, claim or
              encumbrance.
       3.     Carbon participated in the drafting of this language and has agreed to the

incorporation of same into the Order that the Court may enter granting the Motion.

Dated: Wantagh, New York
       September 29, 2020
                                              LAMONICA HERBST & MANISCALCO, LLP
                                              Attorneys for Gregory Messer, as Chapter 7 Trustee


                                      By:     s/David A. Blansky
                                              David A. Blansky, Esq.
                                              A Partner of the Firm
                                              3305 Jerusalem Avenue, Suite 201
                                              Wantagh, New York 11793
                                              Tel. 516.826.6500
